Citation Nr: 1043758	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to February 
1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in May 2010.  A transcript of the 
hearing has been associated with the claims file.  

The Veteran has described his claim as encompassing a psychiatric 
disorder to include PTSD and bipolar disorder.  The medical 
records also reflect a diagnosis of depressive disorder, not 
otherwise specified (NOS).  Consistent with the Veteran's 
assertions and the medical evidence, the Board finds that the 
scope the Veteran's present claim reasonably encompasses a claim 
of service connection for any psychiatric disorder, including, 
but not limited to, PTSD, bipolar disorder, and depressive 
disorder, NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The issue has been recharacterized accordingly on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In support of this claim, the Veteran cites his in-service 
behavior as evidence that he has a psychiatric disability that is 
related to or had its onset in service.  In addition, he notes 
that in a July 2007 report, a VA psychiatrist diagnosed him as 
having a psychiatric disability, bipolar disorder, that he opined 
had its onset in service.  For the reasons set forth below, the 
Board finds that further development is necessary before the 
Board can decide this claim.

First, the Veteran reports that he is receiving Social Security 
Administration (SSA) disability benefit.  Where there is factual 
notice to VA that a Veteran is receiving SSA disability benefits, 
VA has the duty to acquire a copy of the SSA records, including 
the decision granting SSA disability benefits and the supporting 
medical documentation, if they are relevant.  SSA records are 
relevant if either (1) there is an SSA decision pertaining to a 
medical condition related to the one for which the Veteran is 
seeking service connection or (2) there are specific allegations 
"giv[ing] rise to a reasonable belief" that the SSA records may 
pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).  Here, the Veteran did not indicate 
and the record does not otherwise reveal the basis for his SSA 
disability benefits.  Accordingly, the SSA records may be 
pertinent to the remanded claim and must be obtained.  

Remand is also necessary to afford the Veteran a new VA 
examination because the record lacks sufficient competent 
evidence upon which the Board can make a decision.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

As to the PTSD aspect of his claim, the Veteran contends that he 
currently has PTSD due to being mistreated by his superiors 
during service after he returned from being AWOL for nearly 30 
days.  His service records confirm that he was AWOL for 26 days 
in July 1977.  The service records also show that the Veteran 
subsequently received punishment on numerous occasions for 
various other offenses.  Currently, the record does not show a 
diagnosis of PTSD.  At a March 2004 VA evaluation, however, he 
was diagnosed with rule out PTSD "from a h[istory] of [a 1983] 
gang attack."  In October 2004, the Veteran had a QTC 
examination.  The examiner opined that he did not develop PTSD as 
a result of his active service.  The QTC examiner did not provide 
a basis for this opinion.  

With regard to the claimed bipolar disorder, the October 2004 QTC 
examiner opined that the Veteran's active service did not cause 
his bipolar illness.  A VA psychiatrist, by contrast, opined in 
July 2007 that the Veteran's "mood symptoms" began during his 
active service.  Neither the QTC examiner nor the VA psychiatrist 
explained the factual basis or reasoning for his opinion.  
Accordingly, neither opinion provides an adequate basis upon 
which the Board may make a fully informed determination.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

For these reasons, remand is necessary. Accordingly, the case is 
REMANDED for the following action:

1.  After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should take appropriate steps 
to contact the SSA and attempt to obtain any 
records pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting medical 
documentation utilized in rendering the 
decision.  

All attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields negative 
results, that fact should be clearly noted, 
with the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile.  The Veteran should be informed of 
same in writing.  

2.  Then schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of the claimed psychiatric 
disorder.  The claims folder should be made 
available and reviewed by the examiner. 

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner is asked to address 
the following:

(a) Does the Veteran have a current diagnosis 
of PTSD that is at least as likely as not 
(i.e., there is a 50 percent probability or 
greater) due to an in-service stressor.  If 
the examiner diagnoses PTSD due to an in-
service stressor, the examiner should explain 
the basis for the diagnosis, including 
identification of the specific in-service 
stressor(s) supporting the diagnosis.  If the 
examiner does not diagnose PTSD, the examiner 
should explain why the Veteran does not meet 
the criteria for a diagnosis of PTSD.  

(b) Regardless of whether the examiner 
diagnoses PTSD due to an in-service stressor, 
the examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran has a 
psychiatric disorder other than PTSD that was 
incurred during his active service or is 
otherwise etiologically related to his active 
service.  In making this determination, the 
examiner is asked to address the conflicting 
opinions of a QTC examiner in October 2004 
and a VA psychiatrist in July 2007, regarding 
the relationship between the Veteran's 
service and his current symptoms.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

3.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

